"Wait, C. J.
The only questions for the consideration of the court, are, whether the court below erred, either in allowing proof of the delivery of wheat in April, 1858, or in refusing to permit the introduction of the due bill in evidence.
The complaint, in alleging the contract to have been entered into “ heretofore, to wit, about and previous to the first day of October, A. D. 1857,” is singularly indefinite; but we know of no rule of law which makes it error in a court to permit the introduction of such evidence as is pertinent to the issue, even under indefinite pleadings.
The admission of evidence of the delivery of wheat in April, 1857, that being “ previous to the first day of October, A. D. 1857,” cannot be regarded as error. If a party goes to trial upon an issue, he cannot exclude evidence pertinent thereto.
In refusing to prevent the introduction of the due bill in evidence, the court, at' most, but excluded evidence, cumulative in its character, to establish a fact substantively admitted in the pleadings.
If this court had reasonable grounds for believing that the admission of the evidence would have changed the verdict, then the ruling of the court below would be regarded in a different light; but nothing appears inducing that belief.
"We think that there was no error in the court below for which its judgment should be reversed.
Judgment affirmed.